The argument of plaintiff's counsel, as set out in the first assignment of error, not only injected in the case the question of the defendant cutting off water from its customers when not able to pay for same (an issue not involved), but also referred to the poverty of the plaintiff and inferentially, at least, to the defendant as "powerful" and was highly improper. The trial court sustained an objection to same and attempted to eliminate the first part from the consideration of the jury, but gave no positive or affirmative instructions as to the allusion to the poverty of the plaintiff and the "powerful" defendant. Moreover, this is of that class of argument the poisonous effect of which cannot well be eradicated. Pryor v. Limestone County, 225 Ala. 540, 144 So. 18, and cases there cited.
The trial court erred in not granting the defendant's motion for a new trial and the judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded.
THOMAS, BROWN, and KNIGHT, JJ., concur.
                              On Rehearing.